Citation Nr: 1721236	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension.

2.  Entitlement to an increased rating for diabetes mellitus.

3.  Entitlement to an increased rating for bilateral lower extremity peripheral neuropathy.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for fracture of the left thumb proximal phalanx.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1971, and from August 1972 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Board remanded these issues for additional development and for clarification.  In particular, any statements of the case (SOCs) pertaining to the increased rating claims were to be associated with the claims file.  The Agency of Original Jurisdiction (AOJ) was unable to locate any, and it appears that none were ever created.  It is not clear that the Veteran has appealed these claims.  However, given the adjudicatory actions of the AOJ and the Board's previous remand, as well as the Veteran's lack of objection regarding the actions taken regarding these claims, the Board finds it proper to maintain jurisdiction over the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).    

In this decision, the Board is denying a higher rating for hypertension.  His remaining claims require additional development and are REMANDED to the AOJ.


FINDING OF FACT

His hypertension does not manifest with diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more.
  
CONCLUSION OF LAW

The criteria are not met for a 20 percent rating for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.6, 4.104, DC 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing the evidence pertaining to his hypertension.  38 C.F.R. § 3.159(c).  His VA and other medical treatment records have been associated with the claims file.  He has also been provided with VA examinations that are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed above, the Board's March 2016 remand noted that the electronic claims files, at that time, did not contain a statement of the case (SOC) for the hypertension claim.  The Board directed that any missing SOC be associated with the claims file.  Since the Board's remand, it has become apparent that no SOC was ever issued for hypertension; rather, supplemental statements of the case (SSOCs) were issued in October 2014 and July 2016.  This is a procedural defect.  See 38 C.F.R. §§ 19.29, 19.31.  However, the Veteran has not alleged that this error has prejudiced him.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds that an additional remand for the issuance of an SOC for hypertension is not required.  Such a remand would result in unnecessarily imposing additional burdens on VA, as well as additional delay to the Veteran, with no discernable benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's hypertension is rated as 10 percent disabling under DC 7101.  38 C.F.R. § 4.104.  His claim for an increased rating has been pending since March 2010, therefore the relevant time frame for review is from March 2009.  38 C.F.R. § 3.400(o).  Under DC 7101, a 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, when the evidence shows a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for  diastolic pressure predominately 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

The record contains numerous blood pressure readings during the relevant review period.  In 2009, VA treatment records show the following readings: 143/80 in July; 125/68 in November; and, 140/90 and 135/79 in December.  In 2010, the following readings were recorded: 109/70, 104/66, 115/67, 119/70, and 121/71 in January; 132/80 in February; 112/72 in March; 106/68 in April.  In 2012, 144/78 in February, 130/78 in March, and 137/80 in September.  In 2013, he had readings of: 149/90 in January; 143/78 in March; 137/87, 132/81, and 136/78 in April; and, 152/74, 129/75, 122/69, 114/69, and 120/66 in October.  In 2014, he had readings of: 143/85 in April; 110/60,122/80, 159/91, 168/93, 159/89, 134/74, 144/72, and 147/80 in August; and, 141/76 in September.  Records from 2015 show readings of 135/79 in March, 142/75 in July, 132/67 in September, and 155/78 in October.  Finally, records from 2016 show readings of: 137/63 in April; and, 179/87, 182/83, and 183/81 in May.  His hypertension is controlled with medication, according to the May 2016 VA examination report.  The record does not contain any readings from 2011.

The Board does not find that the criteria for a 20 percent rating have been met, as this evidence does not show diastolic pressure predominantly 110 or more; indeed, his highest diastolic pressure was 93, shown in October 2014.  There are no blood pressure readings showing systolic pressure nearing 200.  His systolic pressure has increased over the years, but has not reached or exceeded 200.  Indeed, in July 2015, he reported to a VA treatment provider that his systolic blood pressure was usually between 110 and 140, and usually less than 140 at home.  The Board acknowledges that there are no readings from 2011, however, the Veteran has never alleged that he had high readings during that year.  Further, the available evidence shows that his systolic readings have consistently been less than 200, and that his diastolic readings have consistently been less than 100.  Therefore, a rating higher than 10 percent is not warranted.  Id.  

The Board recognizes that the Veteran takes medication for his hypertension, but the effects of his medication in regulating his blood pressure are contemplated by the diagnostic code.  Jones v. Shinseki, 26 Vet. App. 56 (2012).


ORDER

The claim for a rating higher than 10 percent for hypertension is denied.






REMAND

The remaining claims require additional development.

In regard to diabetes and peripheral neuropathy, the evidence requires development.  His last examination for these disabilities was in 2013, and must be updated.  The April 2013 VA examiner suggested that the Veteran had dermatophytosis as a result of his diabetes.  On remand, a thorough examination must be conducted of his diabetes and related disabilities, including peripheral neuropathy.

In regard to his PTSD, the Veteran's last VA examination was in November 2012, and there are no more recent records regarding his symptoms.  Accordingly, an updated examination must be conducted.
  
In regard to his thumb, that was last examined in May 2010.  An updated VA examination must be conducted.

In regard to his claim for an IU, an effort must be made to develop the record.  He has requested that his claim be considered on an extraschedular basis.  However, no effort has been undertaken to obtain records regarding his last employment.  On remand, his last employer will be contacted, and the VA examiners will be asked to comment on the impact his disabilities have on his ability to perform the actions of his previous relevant work experience, which was as a Licensed Vocational Nurse (LVN).  

Finally, a complete set of records from the VA and from BAMC shall be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete set of treatment records from 2008 to present from the South Texas VA, including the Frank M. Tejeda Outpatient Clinic, are associated with the claims file.

Ensure that a complete set of treatment records from 2008 to present from Brooke Army Medical Center are associated with the claims file.

2.  Develop the Veteran's claim for TDIU by contacting his last employer for information on his employment, which ended in December 2008.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his diabetes, and associated diagnoses, including peripheral neuropathy.  A complete examination should be conducted.  The examiner is asked to comment on all complications of diabetes, including whether the Veteran has dermatophytosis or any other skin diagnosis that is caused or aggravated by his diabetes.  The examiner is asked to comment on whether the Veteran must regulate his activities due to his diabetes.

The examiner is asked to conduct a complete neurological examination, and provide comment as to the severity of the Veteran's peripheral neuropathy.  

The examiner is asked to elicit from the Veteran a detailed history of his symptoms, in particular how they would impact his ability to do his job as a LVN (for example, ask him to identify activities that were or would be affected by his symptoms).  The examiner is asked to comment on the types of activities that the Veteran would have difficulty performing.

All opinions are to be supported with explanation.

4.  Schedule an appropriate examination for a report on the current severity of the Veteran's PTSD.  The examiner is asked to conduct a complete examination, including all necessary diagnostic tests.  The examiner is asked to provide an opinion regarding the Veteran's social and occupational impairment.  All opinions are to be supported with explanation.

The examiner is asked to elicit from the Veteran a detailed history of his symptoms, in particular how they would impact his ability to do his job as a LVN (for example, ask him to identify activities that were or would be affected by his symptoms).  The examiner is asked to comment on the types of activities that the Veteran would have difficulty performing.

5.  Schedule an appropriate examination of the left thumb.  Does the Veteran have a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers?  The examiner is asked to take such measurement in both active and passive motion.  The examiner is asked to comment on whether the Veteran's left hand is his dominant hand.  He has indicated that it weakens his grasp and grip.  The examiner is also asked to comment on the impact these symptoms and his limited motion would have on the types of activities conducted by a LVN.

All opinions are to be supported by explanation.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


